NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     CRAIG N. WAYMENT, Appellant.

                             No. 1 CA-CR 15-0012
                              FILED 2-23-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-449198-001
               The Honorable Roland J. Steinle, III, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant

Craig N. Wayment
Appellant
                           STATE v. WAYMENT
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia A. Orozco joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Craig Wayment has advised us that she has searched the entire record, has
been unable to discover any arguable questions of law, and has requested
that we conduct an Anders review of the record. Wayment has raised issues
in his supplemental brief.

                                   FACTS1

¶2            Detective Osborne, while working undercover, went to a
house to buy methamphetamine on September 26, 2013. He knocked on the
door, asked to speak to a person named Craig, and a person, who he
identified as Wayment, came to the door. The detective asked to buy a 16th
of an ounce of methamphetamine, was told he could not get that much, and
thus asked for whatever he could get for $100. Wayment went inside,
returned a few minutes later, and completed the sale of drugs. Detective
Troth, who was nearby, took the package, conducted a field test, and
submitted it for further testing at the crime laboratory. Wayment was
subsequently arrested and indicted for sale or transportation of dangerous
drugs.

¶3           The case went to trial, and the jury found Wayment guilty.
He was subsequently sentenced to five years in prison, and given 103 days
of presentence incarceration credit. He appealed, and we have jurisdiction
over this appeal pursuant to Article 6, Section 9, of the Arizona



1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997) (citation
omitted).



                                       2
                           STATE v. WAYMENT
                           Decision of the Court

Constitution, and Arizona Revised Statutes sections 12-120.21(A)(1),
13-4031, and -4033(A)(1).2

                               DISCUSSION

¶4            We have read and considered the opening brief.
Additionally, we have considered the supplemental brief. In it, Wayment
raises two issues. First, he contends the evidence was insufficient to convict
him. Second, he argues there were multiple due-process violations.

I.     Sufficiency of the Evidence

¶5            Wayment argues there was insufficient evidence to convict
him for the sale of methamphetamine. He contends the police did not
follow their own internal procedures and fabricated evidence. He also
argues that alleged inconsistencies in the evidence require a presumption
that the evidence is false.

¶6             Because the fact finder, the jury, is in the best position to
determine the credibility of witnesses after direct and cross-examination,
see State v. Estrada, 209 Ariz. 287, 292, ¶ 22, 100 P.3d 452, 457 (App. 2004),
we will not reweigh the evidence on appeal, see State v. Lee, 189 Ariz. 608,
615, 944 P.2d 1222, 1229 (1997). We will only set aside a conviction for
insufficient evidence if it “clearly appear[s] that upon no hypothesis
whatever is there sufficient evidence to support the conclusion reached by
the jury.” State v. Arredondo, 155 Ariz. 314, 316, 746 P.2d 484, 486 (1987)
(citation omitted). And there is no presumption in the law that if evidence
is inconsistent it is false.

¶7            Here, there was sufficient evidence to support Wayment’s
conviction. Detective Osborne testified at trial, and identified Wayment as
the person who sold him the methamphetamine. Detective Troth testified
that the package Wayment sold to Detective Osborne was maintained in the
proper chain of custody, and the criminologist who tested the substance
inside the package at the Mesa crime lab confirmed that the substance was
two grams of methamphetamine. All the State’s witnesses were subject to
cross-examination and impeachment.




2We cite the current version of the applicable statutes unless otherwise
noted.

                                      3
                            STATE v. WAYMENT
                            Decision of the Court

¶8            Wayment, however, contends that he was misidentified and
did not sell any drugs that evening. The evidence belies his contention.
Detective Osborne testified that he met Wayment before the September 26
drug sale. Moreover, during his post-arrest interrogation, Wayment told
Detective Troth that although he had sold methamphetamine as a means of
income after his tools were stolen, he had not sold drugs to Detective
Osborne because he had received an inheritance and had gotten “out of the
business” days before the alleged transaction. The jury had to weigh the
conflicting information, along with all the other evidence, and decide the
credibility of the witnesses in reaching the verdict. Because we do not
reweigh the evidence, we find that the evidence supports the jury’s verdict.
We find no error.

II.      Due Process Violations

         A. Ineffective Assistance of Counsel

¶9             Wayment contends that his due-process rights were violated
as a result of ineffective assistance of counsel. First, he argues his lawyer
was ineffective because his lawyer did not get an expert to examine the
recording of his interview at the police station, failed to present a video
recording that the sale never happened, and failed to call seven witnesses
that Wayment wanted to testify. Second, he claims that the public
defender’s office is inadequately staffed and, as a result, he did not get
competent representation.

¶10            A claim of ineffective assistance of counsel can only be
brought through a petition for post-conviction relief under Arizona Rule of
Criminal Procedure 32, and will not be addressed on direct appeal. State ex
rel. Thomas v. Rayes, 214 Ariz. 411, 415, ¶ 20, 153 P.3d 1040, 1044 (2007). As
a result, we will not address the ineffective assistance of counsel claim.

      B. Conflict of Interest

¶11            Wayment next argues that his due-process rights were
violated because his lawyer, who he alleges is paid by the State of Arizona,
had discretion to determine who would be on the witness list and how to
present his defense.3 Wayment, however, did not raise the issue with the
trial court and has not cited to any legal authority supporting his argument,
and, as a result, has waived the argument on appeal. See State v. Moody, 208

3Lawyers working for the Maricopa County Public Defender’s Office are
not employed or paid by the State of Arizona.

                                      4
                          STATE v. WAYMENT
                          Decision of the Court

Ariz. 424, 452 n.9, ¶ 101, 94 P.3d 1119, 1147 n.9 (2004) (“Merely mentioning
an argument is not enough . . . briefs must present significant arguments,
supported by authority, setting forth an appellant’s position on the issues
raised. Failure to argue a claim usually constitutes abandonment and
waiver of that claim.”) (internal quotation marks and citation omitted).
Consequently, we will not address the claim.

                   FUNDAMENTAL ERROR REVIEW

¶12           We have searched the entire record for reversible error, and
find none. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record, as presented, reveals that
Wayment was represented by counsel at all stages of the proceedings, the
final jury instructions were appropriate, and the sentence imposed was
within the statutory limits.

¶13           After this decision is filed, counsel’s obligation to represent
Wayment in this appeal has ended. Counsel must only inform Wayment of
the status of the appeal and Wayment’s future options, unless counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684
P.2d 154, 156-57 (1984). Wayment may, if desired, file a motion for
reconsideration or petition for review pursuant to the Arizona Rules of
Criminal Procedure.

                              CONCLUSION

¶14          Accordingly, we affirm Wayment’s conviction and sentence.




                                   :ama




                                     5